            Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 SERVICE EMPLOYEES INTERNATIONAL    )
 UNION NATIONAL INDUSTRY            )
 PENSION FUND,                      )
 1800 Massachusetts Ave, NW         )
 Suite 301                          )
 Washington, D.C. 20036,            )
                                    )
 and                                )
                                    )
 BOARD OF TRUSTEES OF THE           )                        Case No. 21-1982
 SERVICE EMPLOYEES                  )
 INTERNATIONAL UNION NATIONAL       )
 INDUSTRY PENSION FUND,             )
 1800 Massachusetts Ave, NW         )
 Suite 301                          )
 Washington, D.C. 20036,            )
                                    )
                     Plaintiffs,    )
                                    )
 v.                                 )
                                    )
 THE CANTERBURY AT CEDAR GROVE CARE )
 & REHABILITATION CENTER, LLC,      )
 398 Pompton Avenue                 )
 Cedar Grove, NJ 07009              )
                                    )
                     Defendant.     )
                                    )

                                          COMPLAINT

       1.       This is an action for legal and equitable relief brought pursuant to Sections 502 and

515 of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1132, 1145 by the

Service Employees International Union National Industry Pension Fund (the “Pension Fund”), an

employee benefit plan, and its Board of Trustees (“Board of Trustees”) to enforce the obligations

of Defendant The Canterbury at Cedar Grove Care & Rehabilitation Center, LLC, referred to as

(“Defendant”), to make pension contributions and to provide remittance reports to the Pension



                                                  1
            Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 2 of 12




Fund, as well as to obtain judgment for delinquent contributions, together with interest, contractual

and statutory liquidated damages, attorneys’ fees, and other costs as to which Defendant is

responsible under the terms of collective bargaining agreements and the Pension Fund, and under

ERISA.

       2.       The Court has jurisdiction over the ERISA claims asserted below under the terms

of ERISA Section 502(e)(1), 29 U.S.C. §§ 1132(e)(1), and ERISA Section 515, 29 U.S.C § 1145.

In addition, the Court has jurisdiction over all claims asserted below under 28 U.S.C. § 1331.

       3.       Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2) because the Pension Fund is administered in this judicial district.

                                              Parties

       4.       Plaintiff Pension Fund is a jointly administered trust fund established pursuant to

Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Pension Fund is an employee pension

benefit plan within the meaning of Sections 3(2), (3) of ERISA, 29 U.S.C. §§ 1002(2), (3), and it

is established and maintained for the purpose of providing retirement benefits to eligible

employees of participating employers. The Pension Fund is also a multiemployer plan within the

meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A). Retirement benefits to eligible

employees are funded by contributions of participating employers.

       5.       The Pension Fund is administered at 1800 Massachusetts Avenue NW, Suite 301,

Washington, DC 20036.

       6.       Plaintiff Board of Trustees administers the Pension Fund for the benefit of the

participants and beneficiaries of the Pension Fund. Plaintiff Board of Trustees is a fiduciary within

the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and the named fiduciary of

the Pension Fund within the meaning of Section 402 of ERISA, 29 U.S.C. § 1102(1), and is



                                                 2
            Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 3 of 12




authorized and empowered to maintain this action.

       7.       Defendant The Canterbury at Cedar Grove Care & Rehabilitation Center, LLC

(“Canterbury”) is an “employer in an industry affecting commerce” as defined in Sections 3(5),

(9), (11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11), and (12). Defendant Canterbury’s

principal place of business is located at 398 Pompton Avenue, Cedar Grove, New Jersey 07009.

       8.       Defendant Canterbury is a limited liability company residing and doing business in

the state of New Jersey, where it operates a nursing home and rehabilitation facility.

                                           Factual Background

       9.       At all times relevant herein, Defendant Canterbury has been a party to a series of

collective bargaining agreements (“CBAs”) with 1199 SEIU United Healthcare Workers East,

New Jersey Region (“the Union”) under which it was obligated to make contributions to the

Pension Fund on behalf of all covered employees under the CBAs at a rate of “2.4% of gross

earnings,” excluding overtime pay, payments for Uniform allowance and unused sick leave payout.

       10.      The CBAs provide that, “[c]ontributions required by this provision shall be paid to

the Fund on or before the fifteenth day of the month following the period for which contributions

are due or before such date as the Trustees may hereafter determine.”

       11.      In the CBAs, Defendant Canterbury also expressly agreed to be bound by the

provisions of the Pension Fund’s Agreement and Declaration of Trust (“Trust Agreement”), as

amended from time to time, and by all resolutions and rules adopted by the Board of Trustees

under the Trust Agreement, including employer contribution collection policies adopted by the

Pension Plan.

       12.      Article III, Section 3.02 of the Trust Agreement provides that, “[a]n Employer shall

contribute and pay Employer Contributions to the Fund in the amount and at the time specified in



                                                 3
         Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 4 of 12




the applicable collective bargaining agreement with the Union or participation agreement with the

Board of Trustees.”

       13.      Article III, Section 3.04 of the Trust Agreement further provides:

                [i]f an Employer shall fail to contribute and pay Employer Contributions to the
                Fund when the same shall be due and payable, the Employer shall be considered
                delinquent and in breach of the Trust Agreement, and shall pay, in addition to, or
                in lieu of, other remedies provided by law liquidated damages, plus interest on the
                total delinquency. Said costs, charges, damages, and interest shall be due as
                provided for in policies and procedures established by the Board of Trustees for
                that purpose.

       14.      The Board of Trustees has adopted a Statement of Policy for Collection of

Delinquent Contributions (“Collection Policy”), to which participating employers, including

Defendant Canterbury, are bound. Under the Collection Policy in effect and binding on Defendant,

an employer who is delinquent in making contributions owes to the Pension Fund:

             a. net contributions due, including all monthly delinquent contributions, supplemental

                contributions and surcharges;

             b. interest on late payments (any payments not received by the last day of the month

                in which the contribution was due) at the rate of ten percent per annum until

                payment is received;

             c. interest on net contributions due at the rate of ten percent per annum;

             d. liquidated damages on any payments “received later than the 15th day of the month

                following the month in which the contributions were due.” In the case of such

                payments, “the Employer shall be obligated to pay liquidated damages in the

                amount of 5% of the Monthly Contributions Owed,” with a minimum payment of

                $50 per month. Where litigation has commenced, the Employer is obligated to pay

                liquidated damages in the amount of the greater of (i) the interest owed on the



                                                  4
          Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 5 of 12




                delinquent contributions or (ii) twenty percent (20%) of the contributions owed.

        15.     Where an employer is delinquent in its contributions, Article III, Section 3.04 of

the Trust Agreement provides that,

                [t]he Board of Trustees may take such steps, including the prosecution of or the
                intervention in any proceedings at law, in equity or in bankruptcy as it may deem
                necessary or desirable, in order to collect delinquent Employer Contributions, and
                the delinquent Employer shall be liable for the Trustees’ reasonable expenses,
                including, but not limited to, attorney’s fees and other disbursements, incurred in
                the collection of such delinquent Employer Contributions.

        16.     In addition to the obligation to contribute 2.4% of covered employees’ gross

monthly wages, Defendant is obligated to make supplemental contributions to the Pension Fund

pursuant to a Rehabilitation Plan developed in accordance with the Pension Protection Act

(“PPA”), and as further described below.

        17.     On March 31, 2009, pursuant to the PPA, the Pension Fund’s actuary certified that

the Pension Fund was in “critical status” for the plan year beginning January 1, 2009. The Pension

Fund’s actuary subsequently has certified that the Pension Fund remains in critical status for each

plan year from 2010 through 2021.

        18.     Participating employers in the Fund were notified of the Plan’s funding status via

letters sent each year.

        19.     In November 2009, the Trustees adopted a “Rehabilitation Plan” in compliance

with 29 U.S.C. § 1085(e)(3). That Rehabilitation Plan, as amended, has remained in effect at all

times relevant here. The Rehabilitation Plan included two schedules of contribution increases and

benefit reductions, known separately as the “Preferred Schedule” and the “Default Schedule,” and

required participating employers to incorporate one of these schedules into their CBAs.

        20.     Participating employers were notified of the Rehabilitation Plan in November 2009.

        21.     In June 2014, Defendant Canterbury entered into a Memorandum of Agreement

                                                 5
          Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 6 of 12




(“MOA”) with the Union, which modified the terms of the CBA. Under the CBA modification,

Defendant Canterbury agreed to remit additional supplemental contributions pursuant to the

Default Schedule of the Rehabilitation Plan, effective August 1, 2013, in amounts equal to 62.5%

of the originally bargained 2.4% of contributions due from August 1, 2013, and thereafter.

       22.     Under the Collection Policy, an employer who is delinquent in making

supplemental contributions owes to the Pension Fund, in addition to the net supplemental

contributions due, interest on late supplemental contributions, interest on net supplemental

contributions, and liquidated damages under the formula described in Paragraph 14.

       23.     Independent of the pension contributions and supplemental contributions described

above, Defendant has been required, pursuant to the CBAs and the Trust Agreement and Collection

Policy provisions, to provide the Pension Fund monthly reports detailing, inter alia, covered hours

worked or owed, contributions owed, and contributions paid (“remittance reports”). The CBA

provides that “[c]ontributions shall be transmitted together with a remittance report containing

such information, in a manner, and on such form as may be required by the Fund or their designee.”

       24.     These remittance reports must be sufficient to show the amount of contributions

and supplemental contributions owed by an employer for the contribution month to which the

report pertains. Without appropriate remittance reports, the Fund cannot determine the correct

amount of contributions owed, or if the employer’s remittances are accurate.

       25.     Under the Pension Fund’s Collection Policy,

               [i]f the Fund Office has not received complete and correct remittance report(s)
               necessary to determine the amounts owed by the Employer, the Fund Office shall
               estimate the contributions due based on the most recent remittance report submitted
               to the Fund, payroll information, or other basis as reasonably determined by the
               Fund, and the Employer shall be deemed delinquent in its contributions in that
               amount on a monthly basis, as a minimum, in any subsequent legal action.

       28.     During contribution remittance periods from July 2015 through May 2019,

                                                6
           Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 7 of 12




Defendant remitted contributions and supplemental contributions to the Pension Fund, but failed

to make required contributions in a timely manner or in correct amounts. To the extent that

Defendant underpaid, or tardily paid contributions owed, Defendant owes interest and liquidated

damages on those late and/or underpaid payments. To date, the total principal amount of delinquent

contributions owed for the period July 2015-May 2019 is $8,669.52, and interest owed to date on

those delinquent or tardy contributions is $4,206.26. Interest continues to accrue under the terms

of the Trust Agreement and Collections Policy.

       29.     For contribution remittance periods beginning July 2019, Defendant has remitted

no contributions or supplemental contributions owed to the Pension Fund. Defendant also has

failed to provide remittance reports to the Pension Fund for these periods.

       30.     As a result of Defendant’s failure to provide remittance reports since July 2019, the

Pension Fund cannot ascertain the exact amount of contributions due for those months.

Accordingly, pursuant to the Pension Fund’s Collections Policy, the Pension Fund has estimated

the contributions due for this time period based on prior remittance reports submitted by

Defendant. Through the June 2021 remittance period, the total estimated principal amount of

delinquent contributions is $134,330.75. The total estimated interest on the delinquent

contributions is $14,008.67. Interest continues to accrue. If appropriate records, once obtained,

reflect that Defendant’s contribution obligation is greater than the estimated amount, Defendant is

liable to remit the full amount of the contributions actually owed, as well as interest and liquidated

damages.

       31.     Prior to commencing this lawsuit, the Pension Fund notified Defendant of its

delinquencies, including its interest and liquidated damages obligations, and made numerous

attempts to obtain the outstanding remittance reports and amounts of contributions, interest, and



                                                  7
              Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 8 of 12




liquidated damages owed. To date, Defendant has failed and/or refused to provide a satisfactory

response to the Pension Fund’s attempts to resolve Defendant’s deficiencies without instituting

litigation.

                                                Count I
                                   Pursuant to Section 515 of ERISA

        32.       Plaintiffs reallege and incorporate Paragraphs 1 through 31.

        33.       Defendant has been delinquent or tardy in its contribution obligations to the Pension

Fund for the contribution months of July 2015 through May 2019 in the principal amount of

$8,669.52, by virtue of its failure to pay timely and in complete amounts the contributions and

supplemental contributions required by the CBA. Defendant also owes additional payments

constituting interest and liquidated damages on late and/or underpayments for the aforementioned

contribution months. The interest owed to date is $4,206.26. Interest continues to accrue.

        34.       Defendant has failed altogether to make contributions and supplemental

contributions for employees covered by the CBAs and the Pension Fund for the contribution

months beginning June 2019. Defendant has also failed to submit any remittance reports for these

contribution periods. Without these remittance reports, the Pension Fund is unable to determine

the precise amount of delinquent contributions due for these months. Based on estimating

procedures provided by the Pension Fund’s Collection Policy, Defendant is liable for, at a

minimum, estimated delinquent contributions in the principal amount of $134,330.75 and an

estimated interest through July 31, 2021, in the amount of $14,008.67.

        35.       Defendant’s failure to make their required contributions pursuant to the terms of

the plan and CBAs constitute violations of Section 515 of ERISA, 29 U.S.C. § 1145.

        36.       Under Sections 515 and 502(g)(2) of ERISA, 29 U.S.C. §§ 1145 and 1132(g)(2),

the CBA, the Trust Agreement, and the Collection Policy, Defendant is liable to the Pension Fund

                                                    8
          Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 9 of 12




for the full amount of all delinquent contributions, plus interest at the rate of ten percent (10%) per

annum on all delinquent contributions, liquidated damages in the amount of the greater of the

accrued interest on the delinquent contributions or twenty percent (20%) of the delinquent

contributions, attorneys’ fees, and costs of this action.

                                             Count II
                         Pursuant to Sections 502(a)(3) and 515 of ERISA

       37.      Plaintiff’s reallege and incorporate Paragraphs 1 through 36.

       38.      Defendant is obligated, under the terms of the CBA and the Pension Fund’s rules,

to provide remittance reports along with contributions and supplemental contributions to the

Pension Fund.

       39.      Under Sections 515 and 502(g) of ERISA, 29 U.S.C. §§ 1145 and 1132(g)(2), the

CBA, the Trust Agreement, and the Collection Policy, Defendant is liable to the Pension Fund for

the full amount of all delinquent contributions (including supplemental contributions), plus interest

at the rate of ten percent (10%) per annum on all delinquent contributions, liquidated damages in

the amount of the greater of the accrued interest on the delinquent contributions or twenty percent

(20%) of the delinquent contributions, attorneys’ fees, and costs of this action.

       40.      Notwithstanding Plaintiffs’ efforts to secure Defendant’s voluntary compliance

with its contractual and statutory obligation to make contributions to the Pension Fund and to

provide appropriate remittance reports, Defendant continues to fail and/or refuse to make such

payments in a timely manner and refuse to provide necessary remittance reports or other records

required by the Pension Fund and the CBA.

       41.      Defendant’s failure to comply with its contribution and reporting obligations owed

to the Pension Fund constitute violations of the CBA, the Pension Plan, and ERISA.




                                                  9
         Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 10 of 12




       42.     Under ERISA 502(a)(3) and federal common law Plaintiffs are entitled to enforce

the terms of the CBA and the Pension Plan, and are entitled to all appropriate equitable relief,

including an injunction to require Defendant to comply with its remittance reporting obligations

and future contribution remittance obligations.

                                         Prayer for Relief


       WHEREFORE, Plaintiffs request the following relief:

       A.      A judgment ordering Defendant Canterbury to pay the Pension Fund:

               1. All delinquent contributions Defendant is determined to owe the Pension Fund;

               2. Interest that has accrued on all delinquent contributions, at the rate of ten

                  percent (10%) per annum;

               3. Interest that continues to accrue on all delinquent contributions, at the rate of

                  ten percent (10%) per annum;

               4. Liquidated damages on all delinquent contributions, in the greater of the amount

                  of accrued interest at ten percent (10%) per annum, or twenty percent (20%) of

                  the delinquent contributions;

               5. To pay to the Plaintiffs their reasonable attorneys’ fees and costs of this action,

                  as set forth in Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2); and

       B.      An order enjoining Defendant to comply with the Collective Bargaining

Agreements and the Trust Agreement obligations to submit monthly remittance reports to the

Pension Fund in a timely manner, to provide all outstanding remittance reports, and to make all

future payments due to the Pension Fund in a timely manner; and

       C. Any such further relief this Court may deem just and proper.




                                                  10
        Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 11 of 12




                                    Respectfully submitted,


Date: July 21, 2021                 /s/ Robert W. Alexander
                                    Robert W. Alexander, Esq. (DC Bar ID: 465673)
                                    Bredhoff & Kaiser P.L.L.C
                                    805 Fifteenth Street, N.W., Suite 1000
                                    Washington, D.C. 20005
                                    (202) 842-2600
                                    (202) 842-1888 (fax)
                                    ralexander@bredhoff.com

                                    Counsel for the Plaintiffs Service Employees
                                    International Union National Industry Pension
                                    Fund and the Board of Trustees of the Service
                                    Employees International Union National Industry
                                    Pension Fund




                                      11
        Case 1:21-cv-01982-JDB Document 1 Filed 07/21/21 Page 12 of 12




     SERVICE UPON SECRETARY OF LABOR AND THE SECRETARY OF THE
                            TREASUREY


       A copy of this Complaint will be served upon the Secretary of Labor and the Secretary of
the Treasury by certified mail.




                                              12
